Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered.
Response to Amendment
	The previous rejections are withdrawn in view of the amendments and arguments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9-12, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (US 2015/0096597).
Regarding claim 1, (Currently Amended) Patel discloses a shoe disinfecting device comprising: 
a base (Item 14) having a first recess (for items 40 and 38 best shown in Figure 3); 
a shoe wiping pad (Items 42 and 44) removably positioned within said first recess (Paragraph [0063]); 
a disinfecting liquid reservoir (Item 32) mounted within said base; 
a liquid pump (Item 34) in fluid communication with said disinfecting liquid reservoir
at least one nozzle (Item 36) in fluid communication with said liquid pump, wherein said base comprises an interior end wall (Figure 1 shows the wall to elliptical), wherein said at least one nozzle is mounted to the interior end wall in a location above said wiping pad, wherein said at least one nozzle is positioned to direct a spray of liquid from said at least one nozzle onto said shoe wiping pad (Figure 3 and 4); and 
an activation surface (Item 28) for activating said liquid pump, wherein the activation surface is positioned adjacent said first recess, wherein the activation surface extends from a side of said first recess opposite said at least one nozzle (best shown in Figure 3, Item 28 is on a top surface and Item 36 sprays in the opposite direction down).
Regarding claim 2 and 12, (Currently Amended) Patel discloses the shoe disinfecting device of claim 1 wherein said liquid pump is a motorized liquid pump , wherein the activation surface is configured to activate the motorized liquid pump (Paragraph [0065]).
Regarding claim 9 and 19, (Previously Presented) Patel discloses the shoe disinfecting device of claim 1 wherein a frame extending about a periphery of said shoe wiping pad holds said shoe wiping pad securely within said first recess (Items 12 and 14 extend around 42 and 44).  
Regarding claim 10 and 20, (Previously Presented) Patel discloses the shoe disinfecting device of claim 1 wherein a mating pair of hook and loop type fasteners holds said shoe wiping pad securely within said first recess (Paragraph [0066] discloses the pads being capable of being held in by Velcro which is a type of hook and loop fastener).  
Regarding claim 11, (Currently Amended) Patel discloses a shoe disinfecting device comprising:
 a base (Item 14); 
a shoe wiping pad (Items 42 and 44) removably coupled to said base; 
a disinfecting liquid reservoir (Item 32) mounted within said base; 
a liquid pump (Item 34) in fluid communication with said disinfecting liquid reservoir 
at least one nozzle (Item 36) in fluid communication with said liquid pump, wherein said base comprises an interior end wall (Figure 1 shows the wall to elliptical), wherein said at least one nozzle is mounted to the interior end wall in a location above said wiping pad, wherein said at least one nozzle is positioned to direct a spray of liquid from said at least one nozzle onto said shoe wiping pad (Figure 3 and 4); and 
an activation surface (Item 28) for activating said liquid pump, wherein the activation surface is positioned adjacent said first recess, wherein the activation surface extends from a side of said first recess opposite said at least one nozzle (best shown in Figure 3, Item 28 is on a top surface and Item 36 sprays in the opposite direction down).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2015/0096597) in view of Andrews (US 2003/0037395).
Regarding claim 4 and 14, (Currently Amended) Patel discloses the shoe disinfecting device of claim 1.  Patel fails to explicitly disclose wherein said liquid pump is a manually actuated pump wherein the activation surface is configured to activate the manually activated pump.  
Andrews teaches a foot disinfecting device including a manually actuated pump wherein the activation surface (Item 20) is configured to activate the manually activated pump (Paragraphs [0034-35]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the electrical pump as discussed  in Patel for the manual pump of Andrews.  Both pumps lead to the predictable result of liquid being pushed out of the nozzles.   
Regarding claim 5 and 15, (Currently Amended) Patel in view of Andrews disclose the shoe disinfecting device of claim 4 wherein the manually actuated pump includes a pump cylinder (Andres Item 44), a reciprocating piston (Item 22) coupled to said pump cylinder, and the activation surface coupled to said reciprocating piston positioned to engage a user's foot stepping upon the activation surface for forcible movement of said reciprocating piston (Andrews paragraph [0034-35]).  

Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2015/0096597) in view of Ori (US 2021/0030256).
Regarding claim 6 and 16, (Previously Presented) Patel discloses the shoe disinfecting device of claim 1.  Patel fails to explicitly disclose wherein said base further includes a second recess and a first drying pad positioned within said second recess.  
Ori teaches a sanitizing device including a fa shoe wiping pad (Item 12’) removable positioned within said first recess and wherein said base further includes a second recess and a first drying pad (Item 41) positioned within said second recess (as best shown in figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the drying surfaces of Ori to the shoe disinfecting device of Patel.  Doing so would give the user an area to scrub their shoes after washing their shoes to ensure all of the dirt or debris is off of their shoes (Paragraphs 42-43 of Ori).

Regarding claim 7 and 17 (Previously Presented) Patel in view of Ori disclose the shoe disinfecting device of claim 6 wherein said base further includes a third recess and a second drying pad positioned within said third recess, wherein said first recess is positioned between said second recess and said third recess (Ori shows two Item 41 with a middle 12’ between them).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723